In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-19-00037-CV

PNC INVESTMENT COMPANY, LLC,               §    On Appeal from the 342nd District
Appellant                                       Court
                                           §
V.                                              of Tarrant County (342-294034-17)
                                           §
FIAMMA STATLER, LP; FIAMMA                      September 3, 2020
MANAGEMENT GROUP, LLC, AND                 §
FRANK ZACCANELLI, JR., Appellees                Opinion by Chief Justice Sudderth


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellees Fiamma Statler, LP; Fiamma Management

Group, LLC, and Frank Zacanelli, Jr. shall pay all of the costs of this proceeding, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS
                                      By __/s/ Bonnie Sudderth________________
                                        Chief Justice Bonnie Sudderth